Mellen C. J.
delivered the opinion of the court at the ensuing term in Kennebec.
A dispute having arisen “in respect to the line between the lands” of the parties, they agreed to submit “ said dispute and “ controversy” to arbitration, and agreed to abide by the award of the arbitrator “upon the dispute aforesaid;” and it appears that the arbitrator did “ award and determine the dividing line “ between said lot,” as follows, viz. “ Beginning at the dividing “ line between said Jlbijah and Joseph Dickinson’s lot, and land of “ Miel Wood, at the easterly corner of said White’s land, from “ thence running on a straight line northwesterly to Monsweag “ brook so called, to a point two rods and six links northeast of a “certain large rock at said brook, which rock determined the “line run between said lots last fall by John S. Foye; and that the “ parties mutually release to each other the land on the opposite “ sides of the line respectively.” The plea in bar is that the arbitrator “ did make and run a line through and upon the land of “ said defendants, remote and distant from the land of the plain- “ tiff, and not between the land of the said plaintiff and defen- “ dants;” — the plea then avers the identity of the lines as run by the arbitrator, and as set out in the declaration. To this plea there is a general demurrer. Is the plea good ? It denies expressly the principal fact stated in the award ; viz. that the line so run by the arbitrator and by him established, was the dividing line between the lands of the parties; that is, it denies that the arbitrator has settled the dividing line correctly, and avers that the line by him established runs on to the defendants’ land. The award states the line to be the dividing line ; and this was the very question submitted to his final determination. The award is not attempted to be impeached on the ground of fraud, corruption, partiality, or even mistake ; and surely it is no good plea to say that the arbitrator has established the divisional line in the *283wrong place. The plea is clearly bad as shewn by many of the authorities cited by the plaintiff’s counsel, and numerous other cases.
But it is contended that the declaration is bad, or in other words, the award set out in the declaration.
It is said that the award does not state the line established to be the true line, according to the terms of the submission. But the arbitrator has established it as such, pursuant to the authority gir en him, and therefore it is the true line.
It is said that there is no certainty in the line, as to its course, or the position of the rock referred to. The answer is, the rock is described to be by the brook, and to be the same by which Foye determined the line last fall. The position of monuments may alrrays be rendered certain by parol proof. Besides the defend* ant, by his plea, has informed us that he knows where the arbi - trator has established it.
Again it is urged that there is another uncertainty which renders the award void, viz. that it does not appear what each party is to release. But a mere inspection of the award shews that it cannot be misunderstood as to this particular ; — the language is plain and precise. We are all of opinion that the plea in bar is bad ; but as there are issues of fact to be tried, the cause must stand continued for that purpose.